ADVISORY ACTION
Applicant has filed arguments and/or amended claims on 2/7/2021 have not been entered. 

Amended to Claims
The Examiner, after reviewing the amended claims, determines the claims have not been placed in a condition of allowance.
The Applicant has changed claim scope and the Examiner requires further searching for the Claims 1, 2, 5, 9, 11, 17, 19, 20, 22, 24, 26, 28-31, 34-36, 38, and 40.
Specifically, the Applicant has changed the scope by narrowing the language by adding “generating one or more boundary distance field images based on the values of the boundary distance fields; obtaining the at least one vessel threshold by performing, based on the at least one vessel seed group, an adaptive thresholding operation on the one or more boundary distance field images".
Furthermore, the Examiner would like to notified the Applicant on 2/16/2021 that the following prior art reference/s can be used to form a new rejection. The prior art reference are listed below.  
Gardner et al (U.S. Patent Number 2017/0340266, hereafter referred to as Gardner).

/ONEAL R MISTRY/
Examiner, Art Unit 2665